Citation Nr: 0002933	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-16 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from September 1984 to April 
1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which found that 
no new and material evidence had been presented to reopen the 
claim for service connection for a left knee disability.

The case was previously before the Board in April 1999 when 
it was determined that there was no final rating decision 
regarding the issue of service connection for left knee 
disability, inasmuch as the veteran had not been furnished 
notice of the adverse determination in December 1987 or 
advised of his procedural or appellate rights.  Accordingly, 
the case was remanded for a determination by the agency of 
original jurisdiction regarding the underlying service 
connection claim, which remained pending since 1987.  
Readjudication was required on the basis of all evidence of 
record, to include that added to the claims folder since the 
December 1987 denial.


FINDINGS OF FACT

1.  The record reflects medical evidence of a left knee 
disability manifested by chronic discomfort, some mild 
limitation of range of motion, and recurrent giving way 
episodes, which are considered likely the result of medial 
collateral ligament and probable patellar problem, some mild 
residual instability, and patella femoral syndrome.   

2.  The veteran sustained a left leg contusion in service.  

3.  Two VA medical examiners have considered the veteran's 
current left knee disorder to be the result of an injury 
sustained in service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that in April 1986 the 
veteran was treated for trauma to the left leg after being 
hit by another player while playing football.  At that time 
there was no swelling, or deformity.  Tenderness over the 
muscles was noted. Although x-rays of the left ankle were 
ordered, no report is of record.  Treatment was with an ace 
bandage.  The assessment was contusion, left leg.  The record 
reflects that a physical profile was in effect for the lower 
extremities through October 1986.  The report of the 
veteran's February 1987 physical examination for separation 
from service reflects that no abnormalities of the lower 
extremities were noted on clinical evaluation.  Clinical 
records dated in March 1987 reflect treatment for painful 
right knee.  The veteran had full range of motion and walked 
without difficulty.  Tenderness was noted proximal to, and 
medial to the right knee.  Tests of the anterior and 
posterior drawer signs, pivotal shift and lateral instability 
were negative.  The assessment was quadriceps muscle 
contusion.  

Received in September 1987 was the veteran's claim for 
service connection for the residuals of a left knee injury 
reportedly sustained in September 1986.  Service connection 
for a left knee injury was denied by the RO in December 1987.  

VA outpatient treatment records dated in May 1988 bear the 
notation "prima facie veteran seeking treatment for knee and 
back."

In February 1997 the veteran again requested service 
connection for his left leg disorder.  On VA examination 
conducted in February 1997 the veteran gave a history of left 
leg and knee injury in service, which the examiner recorded 
was apparently a hyperextension injury.  It was also recorded 
that the veteran's injury in service had been treated with a 
plastic brace for a period of 18 weeks.  Since the injury the 
veteran reported intermittent discomfort and a sensation of 
"giving out."  The giving way problem had reportedly first 
manifested in 1991 while the veteran was working at his job 
at a VA hospital.  He also said that the last time this 
occurred was in 1993.  At the time of examination the veteran 
described no particular focal discomfort of the knee except 
with certain extremes of motion.  On physical examination the 
veteran exhibited no evidence of clear gait abnormality.  
Strength and sensory testing, as well as reflexes of the 
lower extremities were normal bilaterally.  The left knee was 
cool and without evidence of effusion.  The veteran had 
flexion to 120 degrees before some anterior discomfort.  
There was no evidence of instability of the medial or lateral 
collateral ligaments of the knee nor any McMurray's test.  
Anterior drawer sign also was negative.  The impression was 
that the veteran suffered from a chronic left knee discomfort 
with some mild limitation of range of motion due to previous 
injury the details of which were uncertain.  X-rays 
demonstrated no evidence of fracture with normal soft tissues 
and normal joint space.  

When the veteran testified at his personal hearing in March 
1998 he reiterated his report of knee injury in service, with 
subsequent buckling difficulties.  He related that the 
wobbling in his knee was front to back rather than side to 
side.  Since service he had reportedly eliminated 90 percent 
of his previous activity in sports, because of his knee 
condition.  He said that he no longer ran because he did not 
trust that his knee would not buckle on him. He also noted 
difficulty in negotiating stairs.  The veteran indicated that 
the symptoms treated in March 1987 were referable to the left 
knee rather than the right.  

On VA examination conducted in April 1998 the veteran 
reported that he sustained a twisting injury to his left knee 
while playing football in service, with treatment in a double 
upright brace for 18 weeks.  Since that time he had 
reportedly experienced giving way in the knee which had 
resulted in numerous falls.  The problem was not associated 
with swelling, ecchymosis or other abnormalities.  As a 
police officer in the VA medical system the veteran noted 
difficulty in pursuing subjects, and negotiating stairs.  He 
said he had decreased his activity secondary to pain and a 
sense of instability.  On objective examination lower 
extremity alignment was normal.  There was no effusion 
present.  Range of motion was full extension to 140 degrees 
flexion.  The knee was stable to varus and valgus stress, as 
well as posterior stress.  There was medial joint line 
tenderness to palpation and medial facet tenderness to 
palpation of the patella.  It was also recorded that 
provocative maneuvers for patellofemoral syndrome were 
positive.  X-rays were unremarkable.  The assessment was that 
the veteran was status post service-connected knee injury, 
treated for 18 weeks, in a brace, likely the result of medial 
collateral ligament and probable patellar problem.  Currently 
he suffers from recurrent giving way episodes which were 
likely a result of some mild residual instability and patella 
femoral syndrome, both of which are related to the initial 
injury. 

Legal Analysis
 
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case service medical records demonstrate that the 
veteran sustained a left leg contusion in service.  The 
record further reflects medical evidence of a left knee 
disability found in February 1997, to be manifested by 
chronic discomfort with some mild limitation of range of 
motion, which was considered likely the result of medial 
collateral ligament and probable patellar problem.  In April 
1998 the veteran was again found to have a left knee 
disability, which was manifested by recurrent giving way 
episodes, considered to be the result of some mild residual 
instability and patella femoral syndrome.  VA medical 
examiners on both occasions attributed the current disorder 
to residuals of a knee injury sustained in service.  Thus the 
record reflects competent evidence of each of the elements of 
a plausible service connection claim; medical evidence of a 
current disability, injury in service and a medical nexus 
between the current disorder and the in service injury.  
Therefore, the veteran's claim is well-grounded.


ORDER

The claim of entitlement to service connection for a left 
knee disability is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
left knee disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In this 
case the record reflects that although two VA medical 
examiners found the veteran to have a current left knee 
disability related to an injury in service, the clinical 
findings reflecting the manifestations of the disorder 
differed on the separate examinations conducted in February 
1997 and April 1998.  In addition, the record does not 
reflect that either VA examiner reviewed the veteran's 
medical file in conjunction with the examination.  Thus, 
additional medical clarification is warranted with regard to 
the nature and etiology of the veteran's left knee disorder.
 
Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private who have treated or 
evaluated her for symptoms related to the 
left knee since service.  After obtaining 
any necessary releases, the RO should 
request copies of any previously 
unobtained, pertinent medical records for 
association with the claims folder. 

3.  Following the completion of the above 
requested development, the veteran should 
be provided a special VA examination to 
assess the nature and etiology of left 
knee symptoms.  The examiner must 
thoroughly review the claims folder prior 
to evaluating the veteran.  All indicated 
special tests and studies should be 
conducted and all clinical findings and 
diagnoses clearly set forth in the 
examination report.  Additionally, the 
examiner should clearly describe all 
manifestations of disability which are 
attributed to the residuals of an injury 
in service, as distinguished from those 
resulting from any other cause.  The 
examiner should explain the areas of 
disagreement, if any, between his 
opinions and other medical opinions 
reflected in the file.  All opinions 
expressed must be supported by reference 
to the medical evidence of record. 

4.  Following the completion of the above 
requested actions, the RO should review 
the veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

